Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 7/25/21 have been fully considered and are persuasive; as pointed out in page 8 of the applicant’s response, Lee US 20190094456 does not teach all of the limitations of amended claim 1, particularly the first spacer being between the thin film substrate 10b and the light source assembly and the lower polarizer and second spacer being between the thin film substrate and the optical film.

Allowable Subject Matter
Claims 1, 3, 4, 7, and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose a display device, comprising:
a display panel having a thin film substrate and a lower polarizer adjacent to the thin film substrate
a first spacer disposed on a first side of the display panel near the light source assembly, which is opposite the display
the first spacer being located between the thin film substrate and the light source assembly and comprises curable resin
a second spacer disposed on a second side of the display panel away from the light source
wherein the first spacer has a thickness which is different than that of the second spacer, and the thickness of the first spacer is greater than a thickness of the lower polarizer
an optical film, wherein the lower polarizer and the second spacer are disposed between the thin film substrate and the optical film.
	The closest prior art found was Lee US 2019/0094456.  Lee teaches many of the features of claim 1: a display panel comprises a thin film substrate (substrate 10b) and a lower polarizer 10c, a first spacer, and a second spacer (see previous Office action); however, Lee fails to teach or render obvious the limitations of amended claim 1, specifically the first spacer being between the thin film substrate 10b and the light source assembly and the lower polarizer and second spacer being between the thin film substrate and the optical film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875